Title: From Thomas Jefferson to the Georgia Delegates in Congress, 21 August 1787
From: Jefferson, Thomas
To: Georgia Delegates



Gentlemen
Paris Aug. 21. 1787.

The bearer hereof, Mr. Auckler, proposing to settle himself in the Western parts of Georgia, I take the liberty of recommending him to your patronage and counsel. You will see by his papers that he has been an advocate in this country, of distinction and of good character, and he seems to have taken the resolution of removing to America from a desire of living in a land of freedom. These certificates of his worth as well as his character of a stranger will recommend him to your friendly reception and guidance, while they are my apology for the present liberty, an additional motive to which is the desire of availing myself of every occasion of assuring you of those sentiments of perfect respect with which I have the honour to be Gentlemen Your most obedient & most humble servant,

Th: Jefferson

